UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-2044



THEODORE E. POWELL,

                                                  Plaintiff - Appellant,

           versus


RICHMOND   CITY   PUBLIC   SCHOOL   BOARD;    HOWARD
HOPKINS,

                                                 Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-513)


Submitted:   January 21, 2004                Decided:   February 10, 2004


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Theodore E. Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Theodore E. Powell appeals the district court’s order

dismissing    his   complaint   with    prejudice.    We   agree    with    the

district court that Powell is precluded from relitigating his

wrongful termination and disparate discipline claims against the

Richmond City Public School Board and Howard Hopkins, as these

claims were previously adjudicated on the merits against the same

parties. Powell v. Richmond City School Board, No. CA-98-797 (E.D.

Va. July 21, 1999); see Grausz v. Englander, 321 F.3d 467, 472 (4th

Cir. 2003). Accordingly, we affirm this portion of the district

court’s order.

            To the extent that Powell sought to name as Defendants

two   individual    Human   Resources    officers,   asserting     they    have

prevented him from securing other employment, this claim was not

litigated in Powell’s prior federal action, and it is not clear

from the record that this claim is time barred.            However, as the

claim involved a matter of a state law, the district court was not

required to exercise supplemental jurisdiction over it.            We modify

the district court’s order to dismiss this claim without prejudice.

            We grant Powell’s motion for leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                     AFFIRMED AS MODIFIED


                                   - 2 -